EXECUTION COPY

[CONSOL]
EIGHTH AMENDMENT TO AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
THIS EIGHTH AMENDMENT TO AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
(this “Amendment”), dated as of November 8, 2012, is entered into among CNX
FUNDING CORPORATION, (the “Seller”), CONSOL ENERGY INC. (“CONSOL Energy”), as
the initial Servicer (in such capacity, the “Servicer”), the various
Sub-Servicers listed on the signature pages hereto, the Conduit Purchasers
listed on the signature pages hereto, the Purchaser Agents listed on the
signature pages hereto, the LC Participants listed on the signature pages hereto
and PNC BANK, NATIONAL ASSOCIATION, as Administrator (in such capacity, the
“Administrator”) and as LC Bank (in such capacity, the “LC Bank”).
RECITALS
1.Reference is made to that certain Amended and Restated Receivables Purchase
Agreement, dated as of April 30, 2007 (as amended, restated, supplemented or
otherwise modified, the “Agreement”) by and among the Seller, the Servicer, the
various Sub-Servicers, Conduit Purchasers, Purchaser Agents and LC Participants
party thereto, the Administrator and the LC Bank; and
2.    The parties hereto desire to amend the Agreement as hereinafter set forth.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
SECTION 1.Certain Defined Terms. Capitalized terms that are used but not defined
herein shall have the meanings set forth in the Agreement.
SECTION 2.    Amendments to the Agreement. The Agreement is hereby amended as
follows:
2.1    The definition of “Dilution Ratio” set forth in Exhibit I to the
Agreement is replaced in its entirety with the following:
“Dilution Ratio” means the ratio (expressed as a percentage and rounded to the
nearest 1/100th of 1%, with 5/1000th of 1% rounded upward), computed as of the
last day of each calendar month by dividing: (a) the aggregate amount of
payments required to be made by the Seller pursuant to Section 1.4(e)(i) of the
Agreement (excluding the amount of any such payments to the extent included in
the Specifically Reserved Dilution Amount and credit adjustments related to
reversals of invoices that are re-invoiced) during such calendar month by (b)
the aggregate credit sales made by the Originators during the month that is one
month prior to the current calendar month.

703590684 01901632
 
 




--------------------------------------------------------------------------------



2.2    The definition of “Net Receivables Pool Balance” set forth in Exhibit I
to the Agreement is replaced in its entirety with the following:
“Net Receivables Pool Balance” means, at any time: (a) the Outstanding Balance
of Eligible Receivables then in the Receivables Pool, minus (b) Excess
Concentration, minus (c) the Specifically Reserved Dilution Amount.
2.3    Exhibit I to the Agreement is amended by inserting, in the appropriate
alphabetical order, the following new definition:
“Specifically Reserved Dilution Amount” means, at any time of determination, the
total amount recorded on the books and records of CONSOL Energy and its
consolidated subsidiaries in accordance with its customary accounting and record
keeping practices as the aggregate accrued liability for future coal pricing
adjustment credits.
2.4    2(k)(iv) of Exhibit IV to the Agreement is replaced in its entirety with
the following:
(iv)    as to the Servicer only: (A) as soon as available and in any event not
later than two (2) Business Days prior to the Monthly Settlement Date, an
Information Package as of the most recently completed calendar month or, if in
the opinion of the Administrator reasonable grounds for insecurity exist with
respect to the collectability of the Pool Receivables or with respect to the
Seller or Servicer’s performance or ability to perform its obligations under the
Agreement, within six Business Days of a request by the Administrator,
supplemental interim information relating to the Receivables to the extent that
such information is reasonably obtainable for such periods as is specified by
the Administrator (but in no event more frequently than weekly), and (B) as soon
as possible not later than five (5) Business Days following any increase to the
Specifically Reserved Dilution Amount due to a concurrent or future retroactive
pricing adjustment, rebate or similar arrangement with, or concession to, an
Obligor, the Servicer shall deliver to the Administrator and each Purchaser
Agent a completed pro forma restatement of the Information Package most recently
delivered by the Servicer reflecting such increase and the resulting reduction
of the Net Receivables Pool Balance;
SECTION 3.    Representations and Warranties. Each of the Seller, CONSOL Energy,
the Servicer and the Sub-Servicers hereby represents and warrants to the
Administrator, the Purchaser Agents and the Purchasers as follows:
(a)    Representations and Warranties. The representations and warranties made
by it in the Transaction Documents are true and correct as of the date hereof
(unless stated to relate solely to an earlier date, in which case such
representations or warranties were true and correct as of such earlier date).
(b)    Enforceability. The execution and delivery by such Person of this
Amendment, and the performance of each of its obligations under this Amendment
and the Agreement, as amended

703590684 01901632
2
 




--------------------------------------------------------------------------------



hereby, are within each of its corporate powers and have been duly authorized by
all necessary corporate action on its part. This Amendment and the Agreement, as
amended hereby, are such Person’s valid and legally binding obligations,
enforceable in accordance with its terms.
(c)    No Default. Both before and immediately after giving effect to this
Amendment and the transactions contemplated hereby, no Termination Event or
Unmatured Termination Event exists or shall exist.
SECTION 4.    Effect of Amendment. All provisions of the Agreement, as expressly
amended and modified by this Amendment, shall remain in full force and effect.
After this Amendment becomes effective, all references in the Agreement (or in
any other Transaction Document) to “this Agreement”, “hereof”, “herein” or words
of similar effect referring to the Agreement shall be deemed to be references to
the Agreement as amended by this Amendment. This Amendment shall not be deemed,
either expressly or impliedly, to waive, amend or supplement any provision of
the Agreement other than as set forth herein.
SECTION 5.    Effectiveness. This Amendment shall become effective as of the
date hereof upon receipt by the Administrator of duly executed counterparts of
this Amendment.
SECTION 6.    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile or
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.
SECTION 7.    Governing Law. This Amendment shall be governed by, and construed
in accordance with, the internal laws of the State of New York.
SECTION 8.    Section Headings. The various headings of this Amendment are
included for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Agreement or any provision hereof or thereof.
[SIGNATURES BEGIN ON NEXT PAGE]



703590684 01901632
3
 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.
 
CNX FUNDING CORPORATION,
as Seller




By: /s/ Christopher C. Jones          
   Name: Christopher C. Jones 
   Title: Vice President and Secretary


 
 
 
 
 
 
 
 
 
 
 
 
 
 
CONSOL ENERGY INC.,
as initial Servicer




By: /s/ John M. Reilly             
   Name: John M. Reilly  
   Title: Vice President and Treasurer


 
 
 
 
 
 
 
 
 
 
 
 
 






703590684 01901632
1
Eighth Amendment to A&R RPA (CONSOL)




--------------------------------------------------------------------------------










CNX MARINE TERMINALS INC.,
CONSOL ENERGY SALES COMPANY,
CONSOL OF KENTUCKY INC.,
CONSOL PENNSYLVANIA COAL COMPANY, LLC,
FOLA COAL COMPANY, L.L.C.,
LITTLE EAGLE COAL COMPANY, L.L.C.,
MON RIVER TOWING, INC., and
TERRY EAGLE COAL COMPANY, L.L.C.,
each as a Sub-Servicer




By: /s/ John M. Reilly    
Name: John M. Reilly
Title: Treasurer






CONSOLIDATION COAL COMPANY,
EIGHTY-FOUR MINING COMPANY,
ISLAND CREEK COAL COMPANY,
KEYSTONE COAL MINING CORPORATION,
MCELROY COAL COMPANY, and
TWIN RIVERS TOWING COMPANY,
each as a Sub-Servicer




By: /s/ Daniel S. Cangilla    
Name: Daniel S. Cangilla
Title: Treasurer



703590684 01901632
2
Eighth Amendment to A&R RPA (CONSOL)




--------------------------------------------------------------------------------




MARKET STREET FUNDING LLC,
as a Conduit Purchaser






By: /s/ Doris J. Hearn    
Name:    Doris J. Hearn
Title:     Vice President



703590684 01901632
3
Eighth Amendment to A&R RPA (CONSOL)




--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION,
as Administrator and as Purchaser Agent for Market Street






By: /s/ William P. Falcon    
Name:    William P. Falcon
Title:     Vice President




PNC BANK, NATIONAL ASSOCIATION,
as the LC Bank and as an LC Participant






By: /s/ Mark S. Falcione    
Name:    Mark Falcione
Title:     Senior Vice President





703590684 01901632
4
Eighth Amendment to A&R RPA (CONSOL)




--------------------------------------------------------------------------------




LIBERTY STREET FUNDING LLC, as a Conduit Purchaser






By: /s/ John L. Fridlington    
Name:    John L. Fridlington
Title:     Vice President





703590684 01901632
5
Eighth Amendment to A&R RPA (CONSOL)




--------------------------------------------------------------------------------




THE BANK OF NOVA SCOTIA, as Purchaser Agent for Liberty Street






By: /s/ Thane Rattew    
Name:    Thane Rattew
Title:     Managing Director




THE BANK OF NOVA SCOTIA,
as an LC Participant






By: /s/ Thane Rattew    
Name:    Thane Rattew
Title:     Managing Director



703590684 01901632
6
Eighth Amendment to A&R RPA (CONSOL)


